OPINION.
Littleton:
The Commissioner erred in reducing invested capital on account of a tentative'tax upon current earnings available for the payment of the two dividends of $45,000 on April 9, 1919, and April 21, 1920. See Appeal of L. S. Ayers & Co., 1 B. T. A. 1135.
*463The Commissioner correctly reduced earned surplus in each of the years by the prorated amount of-the preceding year’s income and profits tax. Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168.
Judgment will Toe entered on 15 days’ notice, under Rule 50.